Citation Nr: 0816584	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for multiple 
sclerosis (MS), to include as a result of exposure to mustard 
gas, and if so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	E. Audrey Glover-Dichter, 
Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the claim to reopen the 
veteran's claim for service connection for MS.  In 
February 2006, the Board denied the claim to reopen and the 
veteran appealed.  The Court of Appeals for Veterans Claims 
remanded the appeal in December 2007.  As discussed in the 
Reasons and Bases section and the Remand section below, the 
claim to reopen is being granted and the claim for service 
connection is being remanded for further development.  

The Board notes that there appear to be two claim streams 
being adjudicated for the veteran's entitlement to service 
connection for MS.  First, the veteran's claim filed in 
March 2003 is currently before the Board.  As a result of the 
December 2007 order by the Court of Appeals for Veterans 
Claims, the Board's February 2006 decision has been set aside 
and the claim currently before the Board arises from the 
July 2003 rating decision, which the veteran appealed by a 
June 2004 notice of disagreement.  

In addition, in March 2007, after the notice of appeal to the 
Court of Appeals for Veterans Claims had been filed in 
May 2006 and after the appearance of the veteran's attorney 
had been entered in the court of appeals in May 2006, and 
before the appeal had been finally adjudicated by the court 
of appeals, the veteran's attorney filed a new claim to 
reopen the veteran's claim for service connection for MS (as 
well as claims for service connection for several 
disabilities secondary to the veteran's MS disability and 
claims for nonservice-connected pension and special monthly 
compensation).  In the December 2007 rating decision denying 
the March 2007 claim to reopen, the RO noted that there was 
no evidence that the veteran had appealed the Board's 
February 2006 decision and determined that that Board's 
February 2006 decision was final.  As noted above, that 
decision has not become final (because the court of appeals 
set aside the earlier Board decision and by the actions 
below, the Board is remanding that appeal to the RO/AMC).  
In that December 2007 rating decision, the RO denied the 
veteran's claim to reopen the claim for entitlement to 
service connection for MS.  In December 2007, three weeks 
after the court of appeals remanded the appeal in the first 
claim stream to the Board, the veteran's attorney filed a 
notice of disagreement with respect to the RO's December 2007 
rating decision.  That December 2007 notice of disagreement 
appears to be invalid with respect to the claim to reopen the 
claim for entitlement to service connection for MS.  Hamilton 
v. Brown, 4 Vet. App. 528, 541 (1993) (once a claim is in 
appellate status by virtue of a previously-filed notice of 
disagreement, the claimant may not file another notice of 
disagreement that could confer jurisdiction as to the same 
claim).  Accordingly, this matter of concurrent identical 
claims is referred to the RO for appropriate action.   

In March 2008, the Board received additional evidence from 
the veteran to support his appeal.  Since the veteran's 
attorney waived the veteran's right to initial consideration 
of that evidence by the RO, the Board considered that 
evidence in reaching the decision to reopen the previously-
denied claim.  
	
The issue of entitlement to service connection for MS is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed September 1993 rating decision denied the 
veteran's claim for service connection for multiple 
sclerosis.  

2.  Some evidence received since the last, prior, final 
denial on any basis, in September 1993, considered in 
conjunction with the record as a whole, constitutes existing 
evidence not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative nor redundant of the evidence 
previously considered, and raises a reasonable possibility of 
substantiating the claim. 

CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in September 1993, 
which denied service connection for multiple sclerosis, is 
final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1113 (2007).  

2.  New and material evidence has been received to reopen the 
claim for service connection for multiple sclerosis, to 
include as a result of exposure to mustard gas.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The last, prior, final denial of the service connection 
claim

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In March 1993, the veteran filed a claim for service 
connection for multiple sclerosis (MS).  In September 1993, 
the RO denied that claim because the record did not show that 
MS was incurred during service and there was no evidence that 
the disease had been manifested to a compensable degree 
within seven years after discharge.  The veteran was notified 
of the adverse decision in October 1993, but he did not file 
a notice of disagreement with respect to that decision.  The 
decision therefore became final.  38 C.F.R. § 20.302(a).  No 
additional claim for service connection for MS was filed 
until the claim at issue herein-that is, the claim filed in 
March 2003.  Thus, the September 1993 rating decision is the 
last, prior, final denial of the veteran's claim for service 
connection for MS.  



II.  New and material evidence

If new and material evidence is submitted or secured with 
respect to a previously denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last, prior, final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Since the September 1993 rating decision, the veteran 
submitted extensive evidence to the RO.  All of that evidence 
need not be discussed here because in March 2008, the veteran 
submitted a medical opinion and several statements that, 
together, meet all four requirements for new and material 
evidence.  The January 2008 report of Dr. Bash, the 
statements by Dr. W and Nurse W., and the lay statement of 
G.K. are existing evidence that was not previously submitted 
to the RO.  As such, those statements are "new" evidence.  

That evidence is also material because it relates to 
unestablished facts necessary to substantiate the claim.  
Under one of the veteran's legal theories, if the veteran's 
MS was manifested to a compensable degree within seven years 
after discharge from service, a presumption arises that the 
MS disease was incurred during service.  38 C.F.R. §§ 3.307, 
3.309.  Since the veteran was discharged in February 1953, 
the relevant presumptive period is from February 1953 until 
February 1960.  In the September 1993 decision, the RO 
determined that the veteran's MS was not manifested at all 
during the seven-year presumptive period.  

Dr. Bash reviewed the information in the claims file that 
included statements by Dr. W. and Nurse W. about the symptoms 
the veteran complained about.  Dr. W. said he remembered the 
veteran complaining of tingling in his fingers, headaches, 
and ringing in the ears.  Nurse W. remembered the veteran's 
wife telling her that the veteran had headaches even during 
service, and that after he came home, his hands felt as if 
they were asleep at times, and he had weakness, double vision 
and hearing problems.  She observed for herself that he 
seemed to be off-balance at times.  From those descriptions, 
Dr. Bash concluded that the veteran's MS was being manifested 
during the 1950s and thus was manifested during the 
presumptive period.  

Unfortunately, the particular statements that Dr. Bash relied 
upon do not relate the veteran's symptoms to a period between 
February 1953 and February 1960.  Dr. W. stated that he first 
met the veteran in the 1950s when they were neighbors and 
good friends.  He noted that they have remained good friends.  
But while the doctor stated that he clearly remembered the 
veteran complaining of certain symptoms, he did not say that 
those conversations took place during the presumptive period.  
He provided no time frame for the conversations.  

Likewise, with the exception of the veteran's headaches, 
which Nurse W. stated she was told began during service, she 
also did not identify when the veteran's wife told her about 
the veteran's symptoms.  She stated that they discussed his 
symptoms on numerous occasions and she noted that the 
veteran's wife had told her that he had not had those 
symptoms before his military service.  But she provided no 
time frame for the conversations with the veteran's wife or 
for the symptoms they were talking about.  

A doctor's opinion based upon a misunderstanding of the facts 
is not credible.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  But that presumption is not 
unlimited because if the evidence is inherently false or 
untrue, the Justus rule does not apply.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994) (VA need not presume the 
credibility of patently incredible evidence).  
Here, the Board need not determine that Dr. Bash's opinion is 
inherently false or patently incredible.  To be sure, 
Dr. Bash mistakenly attributed the symptoms described by 
Dr. W. and Nurse W. to the period between February 1953 and 
February 1960.   But there is other evidence in the record 
(not discussed by Dr. Bash) that does explicitly relate some 
of those symptoms to that presumptive period.  

G.K.'s lay statement indicates that shortly after discharge, 
the veteran told her husband that he was experiencing severe 
headaches.  The next symptom she remembered the veteran 
telling her husband was that he was experiencing tingling in 
his fingers.  Then, in the 1950s or early 1960s, the 
veteran's complaints of double vision and loss of hearing 
were rejected by the doctors.  Although G.K.'s recollections 
of the last two symptoms may extend a bit beyond the 
presumptive period, she did tie the headaches and tingling in 
his fingers to a time earlier than the early 1960s.  And 
Dr. Bash discusses sensory loss as a typical early indicator 
of the disease.  Thus, G.K.'s lay statement, together with 
some of the rationale contained in Dr. Bash's report, make 
Dr. Bash's report sufficiently credible to be presumed 
credible for purposes of establishing whether new and 
material evidence has been received.  Justus v. Principi, 
supra.   

Since the statements by Dr. W. and Nurse W. do not relate to 
an unestablished fact necessary to substantiate the claim-
that is, that the described symptoms occurred during the 
presumptive period-those statements are not "material" 
within the meaning of 38 C.F.R. § 3.156(a).  But since Dr. 
Bash's report, as well as the lay statement by G.K., do 
relate to whether the veteran's MS disability was manifested 
during the presumptive period, they are material.  
 
Since at the time of the last, prior, final decision denying 
the claim there was no statement that identified relevant 
symptoms during the presumptive period, nor that diagnosed 
the onset of MS during that period, G.K.'s statement and Dr. 
Bash's report are not cumulative nor redundant of evidence 
submitted before September 1993.  And, as discussed above, 
the credibility of Dr. Bash's opinion is to be presumed, so 
Dr. Bash's report, along with the G.K. statement, raises a 
reasonable possibility of substantiating the claim.  As a 
result, the standard for new and material evidence has been 
met.  The claim is reopened, and to that extent, the claim is 
granted. 


III.  Kent notice

In its December 2007 order, the Court of Appeals for Veterans 
Claims incorporated the instructions of the parties' Joint 
Motion for Remand into that order.  One of the instructions 
was to provide the veteran with notice that complies with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In providing 
section 5103(a) notice in the context of an attempt to reopen 
a claim, VA is required to look at the bases for the denial 
in the previous decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that had been found insufficient in the 
previous denial of the claim.  Kent v. Nicholson, supra.  But 
as the claim to reopen has been granted, any flaws in the 
original notice have become moot.  Notwithstanding the 
December 2007 order of the court, since the purpose for 
sending such notice has been fulfilled, no such notice will 
be sent to the veteran.   


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for multiple sclerosis, to 
include as a result of exposure to mustard gas, is reopened.  
To this extent, the appeal is granted.   


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran has submitted two legal theories to support his 
claim for entitlement to service connection for MS.  First, 
he argues that his exposure to mustard gas during his active 
military service caused his multiple sclerosis.  Second, he 
argues that his MS was manifested within seven years after 
discharge from service, so it must be presumed that his MS 
was incurred during service.  Further development is needed 
with respect to both legal theories. 

In April 1993, the RO sought official records of the 
veteran's mustard gas exposure and received a reply from the 
National Personnel Records Center (NPRC) that all records, if 
any, in their custody regarding that subject were lost in the 
fire of July 1973.  The veteran was then contacted and asked 
to supply more detailed information about his organizational 
designation, including his unit and sub-unit.  The veteran's 
May 1993 response to that inquiry identified that his basic 
training unit was for the Chemical Corps and that he trained 
first at the Edgewood Arsenal in Englewood, Maryland, and 
later trained at Fort McClellan, Alabama.  The veteran's 
claim is based on his mustard gas exposure during training, 
so it is the records from the training at Englewood, 
Maryland, and at Fort McClellan, Alabama, that would help to 
substantiate the veteran's claim.  But the claims folder does 
not reflect any additional development of the veteran's 
chemical exposure claim after he identified where he was 
trained.  Moreover, while a request for his personnel records 
from the NPRC resulted in a negative response 15 years ago, 
given the development of computerized data bases since then, 
another attempt should be made to obtain the veteran's 
personnel records.  The RO/AMC should also make arrangements 
to obtain military records about the veteran's training and 
his exposure to chemicals during that training.  If after 
appropriate efforts to locate the records, any cannot be 
obtained, appropriate documentation should be made in the 
veteran's claims folder and he should be notified of what 
attempts were made, of why a continuing search would be 
futile, and of his responsibility to provide the information.  

Additional development is also needed to substantiate the 
legal theory that the veteran's MS was manifested during 
service or within seven years after discharge.  Although the 
veteran's early statements indicated he experienced no 
symptoms during service, the veteran's wife stated that he 
had written to her during his service in Korea and complained 
of severe headaches.  The veteran should be contacted and 
asked to provide copies of those letters.  

On remand, the RO/AMC should also attempt to obtain the 
veteran's complete treatment records from Dr. Sheldon 
Rothenberg.

After that development has been completed, the RO/AMC should 
make arrangements for the veteran to have an examination by a 
medical professional who has expertise in multiple sclerosis.  
Although the veteran has submitted many lay statements about 
his symptoms, the record contains little detail from him 
about the timing of his symptoms.  Thus, the examiner should 
take a complete history concerning the veteran's symptoms and 
document that history in the examination report.  The 
examiner should provide an opinion whether it is at least as 
likely as not that the veteran's MS had its onset during 
service or was manifested within seven years following 
separation from service (that is, by February 1960).  If not, 
the examiner should address how and why his or her opinion 
differs from any contrary opinions (including that of 
Ms.Vanderperre and Dr. Bash) and provide an opinion whether 
it is at least as likely as not that the veteran's MS was 
caused by his exposure to mustard gas, or other chemicals, 
during service.  

Finally, since the veteran has not been provided with notice 
as to the information or evidence needed to establish a 
disability rating and effective date for the claim on appeal, 
as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
such notice should be provided to him.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
includes an invitation to provide VA with 
copies of the letters sent to his wife 
during his military service that identify 
the onset of headaches and any other 
health issues and that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Make arrangements to obtain the 
veteran's military personnel file as well 
as information about his exposure to 
mustard gas, or other chemicals, during 
training at the Edgewood Arsenal of the 
Aberdeen Proving Ground, Englewood, 
Maryland, and at Chemical Corps School at 
Fort McClellan, Alabama.  

3.  Make arrangements to obtain the 
veteran's complete treatment records from 
Dr. Sheldon Rothenberg, dated since 1953.

4.  Thereafter, make arrangements for the 
veteran to have an examination by an 
examiner who has expertise in multiple 
sclerosis to determine the onset and 
etiology of the veteran's MS condition.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  A 
complete history of symptoms during 
service until seven years after separation 
from service (that is, between 
February 1951 and February 1960) should be 
obtained.  

The examiner should be made aware that in 
addition to service medical records, post-
service medical records, opinion letters, 
and statements by the veteran and his 
wife, there are numerous lay statements by 
the veteran's friends and neighbors in the 
record that may be relevant in providing 
an opinion.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the veteran's multiple 
sclerosis had its onset during service 
(February 1951 to February 1953) or was 
manifested within seven years following 
separation from service (that is, before 
February 1960)?  

In providing his or her opinion, the 
examiner should clearly identify what 
information was relied on in reaching a 
decision and how that information 
supported the opinion, as well as what 
information in the claims file, if any, 
was rejected and why it was rejected.  

To the extent the examiner's opinion 
differs from any other professional 
opinions on these questions (including 
those of Ms. Vanderperre and Dr. Bash), 
please indicate how and why the examiner's 
opinion is different.  

(b) Only if the answer to question (a) is 
that the veteran's MS did not have its 
onset during service and was not 
manifested within seven years following 
service, provide an opinion on the 
following:  Is it at least as likely as 
not (that is, a probability of 50 percent 
or greater) that the veteran's multiple 
sclerosis was caused by his exposure to 
mustard gas, or any other chemicals, 
during active military service?  

In providing his or her opinion, the 
examiner should clearly identify what 
information was relied on in reaching a 
decision and how that information 
supported the opinion, as well as what 
information in the claims file, if any, 
was rejected and why it was rejected.  

To the extent the examiner's opinion 
differs from any other professional 
opinions on these questions (including 
those of Ms. Vanderperre and Dr. Bash), 
please indicate how and why the examiner's 
opinion is different.  
 
5.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


